DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IV; Claims 22-26 and 31-32 in the reply filed on 02/04/2022 is acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on 09/25/2019. It is noted, however, that applicant has not filed a certified copy of the GB1913823.9 application as required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: 
Pg. 32 line 8 states "Referring now to Figures 37 and 40" this should read "Referring now to Figures 39 and 40".  
Appropriate correction is required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 44-45, 47 and 51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the cross-sectional area of the distal portion of the guidewire lumen" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a cross-sectional area of the distal portion of the guidewire lumen”.
Claim 44 recites the limitation "the cross-sectional area of the distal portion of the guidewire lumen" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a cross-sectional area of the distal portion of the guidewire lumen”.
Claim 45 recites the limitation "the cross-sectional area of the distal portion of the guidewire lumen" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a cross-sectional area of the distal portion of the guidewire lumen”.
Claim 47 recites the limitation "the length of the side opening" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “a length of the side opening”. 
Claim 51 recites the limitation "the cross-sectional area of the distal portion of the guidewire lumen" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a cross-sectional area of the distal portion of the guidewire lumen”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-26, 31-32, 42-46, 48 and 51-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerberding (WO 9944667) in view of Hirszowicz et al. (US Patent Pub. 20080306440 hereinafter "Hirszowicz").
Regarding Claim 22, Gerberding teaches an introducer assembly (fig 6, 16), comprising: 
a catheter having a guide wire lumen (115) extending between a proximal end and a distal end of the catheter (Pg. 16 lines 28-29) and a side opening (124) extending through an outer wall to the guide wire lumen (Pg. 17 lines 1-2), the guide wire lumen having a proximal portion (Fig 6, area of 115 closer to where 107 points to) extending from the proximal end of the catheter to the side opening and a distal portion (Fig 6,area of 115 closer to where 106 points to) extending from the side opening to the distal end of the catheter; 
a guide wire having a guide wire segment disposed or disposable through the side opening to extend through the distal portion of the guide wire lumen (pg. 20 lines 23-24 and Pg. 17 lines 11-12); 
	Gerberding teaches in Fig 1, a distal section (28) that has a reduced diameter portion. However, it does not specify that the embodiment of Figures 6 and 16 comprise a guide wire segment and a distal portion of the guide wire lumen that are sized and configured so that a fluid agent injected distally through the proximal portion of the guide wire lumen exits the side opening when the guide wire segment is disposed through the side opening to extend through the distal portion of the guide wire lumen.
	Hirszowicz teaches (Fig 10) a catheter wherein a guide wire segment (44) and the distal portion (42) of the guide wire lumen are sized and configured so that a fluid agent injected distally through the proximal portion of the guide wire lumen exits the side opening (38) when the guide wire segment extends through the distal portion of the guide wire lumen (see [0110-0114]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the guide wire segment and the guide wire lumen of Gerberding such that the guide wire segment and the distal portion of the guide wire lumen are sized and 
	Regarding Claim 23, the combination of Gerberding and Hirszowicz teaches the introducer assembly according to claim 22. Gerberding does not teach the introducer assembly also comprising a source of the fluid agent. 
	Hirszowicz teaches [0110] that an agent or contrast media may be delivered through the guidewire lumen (one of ordinary skill in the art would know that the agent or contrast media must be delivered from a source). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Gerberding with a source of the fluid agent as taught by Hirszowicz. One would be motivated to do so in order to deliver an agent or contrast fluid from the catheter assembly of Gerberding (Hirszowicz [0110]). 
	Regarding Claim 24, the combination of Gerberding and Hirszowicz teaches the introducer assembly of claim 22. The combination further teaches the introducer assembly wherein the guide wire segment has a solid cross-sectional area that is at least 70% of a cross-sectional area of the distal portion of the guide wire lumen (with the modification of the guide wire and guide wire lumen done for claim 22, it is interpreted that the guide wire will block the distal end of the guidewire lumen similar to [0110-0114] and Fig 10 of Hirszowicz. Wordnet 
	Regarding Claim 25, the combination of Gerberding and Hirszowicz teaches the introducer assembly according to claim 22. The combination further teaches the introducer assembly wherein at least 90% of the fluid agent injected distally through the proximal portion of the guide wire lumen exits the side opening when the guide wire segment is disposed through the side opening to extend through the distal portion of the guide wire lumen (with the modification of the guidewire and guidewire lumen done for claim 22, it is interpreted that the guidewire will block the distal end of the guidewire lumen similar to [0110- 0113] and Fig 10 of Hirszowicz. Since the guidewire blocks the distal end, it is interpreted that at least 90% of the fluid agent must exit from the side opening 124). 
	Regarding Claim 26, the combination of Gerberding and Hirszowicz teaches the introducer assembly according to claim 22. The combination is silent to the specifics of the distal portion of the guide wire lumen having a diameter that is no more than about 0.1 millimeter larger than a diameter of the guide wire segment. 
	The instant disclosure describes the parameter of the guide wire lumen having a diameter that is no more than about 0.1 millimeter larger than a diameter of the guide wire segment as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as the guide wire lumen having a diameter that is no more than about 0.1 millimeter larger than a diameter of the guide wire segment are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it 
	Regarding Claim 31, the combination of Gerberding and Hirszowicz teaches the introducer assembly according to claim 22. Gerberding further teaches the introducer assembly wherein the catheter has an attached medical balloon (118).  
	Regarding Claim 32, the combination of Gerberding and Hirszowicz teaches the introducer assembly according to claim 31. Gerberding further teaches the introducer assembly wherein the side opening is disposed between 3 and 20 centimeters proximal of the medical balloon (Pg. 17 line 3 teaches side opening 124 is within 7 cm of the distal end of the catheter, Pg. 16 lines 20-21 teach the balloon 118 is located at the distal portion of the catheter; it is interpreted that the side opening is within 7 cm of the balloon).
	Regarding Claim 42, the combination of Gerberding and Hirszowicz teaches the introducer assembly according to claim 31. Gerberding further teaches the introducer assembly wherein the side opening is disposed between 3 and 10 centimeters proximal of the medical balloon (Pg. 17 line 3 teaches side opening 124 is within 7 cm of the distal end of the catheter, Pg. 16 lines 20-21 teach the balloon 118 is located at the distal portion of the catheter; it is interpreted that the side opening is within 7 cm of the balloon).  

	Regarding Claim 44, the combination of Gerberding and Hirszowicz teaches the introducer assembly according to claim 22, wherein the guide wire segment has a solid cross-sectional area that is at least 75% of a cross-sectional area of the distal portion of the guide wire lumen (with the modification of the guide wire and guide wire lumen done for claim 22, it is interpreted that the guide wire will block the distal end of the guidewire lumen similar to [0110-0114] and Fig 10 of Hirszowicz. Wordnet defines “blocked” as “completely obstructed or closed off”. The examiner is thus interpreting that in order for the distal exit to become blocked, the guide wire segment must necessarily have a cross sectional area that is at least 75% of a cross-sectional area of the guide wire lumen).  
	Regarding Claim 45, the combination of Gerberding and Hirszowicz teaches the introducer assembly according to claim 22, wherein the guide wire segment has a solid cross-sectional area that is at least 90% of a cross-sectional area of the distal portion of the guide wire lumen (with the modification of the guide wire and guide wire lumen done for claim 22, it is interpreted that the guide wire will block the distal end of the guidewire lumen similar to [0110-0114] and Fig 10 of Hirszowicz. Wordnet defines “blocked” as “completely obstructed or closed off”. The examiner is thus interpreting that in order for the distal exit to become blocked, the guide wire segment must necessarily have a cross sectional area that is at least 90% of a cross-sectional area of the guide wire lumen).  

	Regarding Claim 48, the combination of Gerberding and Hirszowicz teaches the introducer assembly according to claim 46. Gerberding further teaches the introducer assembly wherein the catheter includes a balloon inflation lumen (112) extending from the proximal end to an inlet/outlet port located within a chamber of the medical balloon (pg. 16 lines 25-26), the balloon inflation lumen being separate from the guide wire lumen (see Fig 7 showing lumen 112 separate from lumen 115).  
	Regarding Claim 51, the combination of Gerberding and Hirszowicz teaches the introducer assembly according to claim 46, wherein the guide wire segment has a solid cross-sectional area that is at least 75% of a cross-sectional area of the distal portion of the guide wire lumen (with the modification of the guide wire and guide wire lumen done for claim 22, it is interpreted that the guide wire will block the distal end of the guidewire lumen similar to [0110-0114] and Fig 10 of Hirszowicz. Wordnet defines “blocked” as “completely obstructed or closed off”. The examiner is thus interpreting that in order for the distal exit to become blocked, the guide wire segment must necessarily have a cross sectional area that is at least 75% of a cross-sectional area of the guide wire lumen).  
	Regarding Claims 52 and 53, the combination of Gerberding and Hirszowicz teaches the introducer assembly according to claim 51. Gerberding does not teach the introducer assembly also comprising a source of the fluid agent fluidly coupled to the proximal portion of the guide wire lumen; wherein the fluid agent is a contrast agent. 
	Hirszowicz teaches [0110-0014] that an agent or contrast media may be delivered through the guidewire lumen (one of ordinary skill in the art would know that the agent or 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Gerberding with a source of the fluid agent fluidly coupled to the proximal portion of the guide wire lumen as taught by Hirszowicz. One would be motivated to do so in order to deliver an agent or contrast fluid from the catheter assembly of Gerberding (Hirszowicz [0110]).  
	Regarding Claim 54, the combination of Gerberding and Hirszowicz teaches the introducer assembly according to claim 46. Gerberding further teaches the introducer assembly wherein the side opening has a length and a width and is elongate in a longitudinal dimension of the catheter (see Fig 14; it is interpreted that the opening 124 is elongate along the longitudinal axis of the catheter and has a width and a length).
	Regarding Claim 55, the combination of Gerberding and Hirszowicz teaches the introducer assembly according to claim 54. The combination does not explicitly teach the introducer assembly wherein the length of the side opening is between 1.5 and 10 times a diameter of the guide wire lumen.
The instant disclosure describes the parameter of the length of the side opening is between 1.5 and 10 times a diameter of the guide wire lumen as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, the parameters such as the length of the side opening is between 1.5 and 10 times a diameter of the guide wire lumen are considered to be matters of design choice, well within the skill of one of ordinary skill of the art, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one of ordinary skill in the art that the limitation of the length of the side opening is between 1.5 and 10 times a diameter of the guide wire lumen .
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerberding (WO 9944667) in view of Hirszowicz (US Patent Pub. 20080306440) as applied to claim 46 above, and further in view of Mahurkar (US Patent 5374245).
	Regarding Claim 47, the combination of Gerberding and Hirszowicz teaches the introducer assembly according to claim 46. The combination does not teach the introducer assembly wherein the catheter further comprises a mandrel lumen extending across the side opening, the mandrel lumen having a closed proximal end and a closed distal end, and a kink resistance element in the form of a mandrel enclosed within the mandrel lumen, the mandrel having a length greater than the length of the side opening and extending across the side opening.
	Mahurkar teaches (Figs 2 and 7) a catheter further comprises a mandrel lumen (12) extending across the side opening (24), the mandrel lumen having a closed proximal end (see Fig 7; where 50 is enclosed within lumen 12), and a closed distal end (see Fig 2, around the area where 50 points to), and a kink resistance element (50; See Col 6 line 43 – 48 teaching  50 is a reinforcing strip; the instant specification teaches on Pg. 5 that ‘the kink resistance element is a stiffening element’ and depicts the stiffening element as an elongated element extending through the catheter in at least Figs. 10-11. Mahurkar teaches that 50 is a ‘reinforcing strip 50’ and depicts 50 as an elongated element extending through catheter 10, therefore the examiner 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Gerberding with a mandrel lumen extending across the side opening, the mandrel lumen having a closed proximal end and a closed distal end, and a kink resistance element in the form of a mandrel enclosed within the mandrel lumen, the mandrel having a length greater than the length of the side opening and extending across the side opening as taught by Mahurkar. One would have been motivated to do so in order to make the catheter of Gerberding stiff enough to transmit longitudinally applied forces from the proximal end of the catheter to the conical tip at the distal end of the catheter so that the catheter can be readily inserted into a patient without surgical intervention (Mahurkar Col 6 lines 43- 48).  
Claims 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerberding (WO 9944667) in view of Hirszowicz (US Patent Pub. 20080306440) as applied to claim 48 above, and further in view of Whiting et al. (US Patent Pub. 20060079787 hereinafter "Whiting").
	Regarding Claim 49, the combination of Gerberding and Hirszowicz teaches the introducer assembly according to claim 48. The combination does not teach the introducer assembly wherein the outer catheter wall is strengthened at the side opening.  
	Gerberding teaches that the column strength of the catheter shaft at the location of the side hole is significantly reduced (PG. 6 lines 7-9).
	Whiting teaches ([0118] and Figs 8, 8A and 8B) an outer catheter wall strengthened at a side opening (166 reinforces the die opening 22). 

Regarding Claim 50, the combination of Gerberding and Hirszowicz and Whiting teaches the introducer assembly according to claim 49, wherein the catheter strengthening includes: a sleeve (Whiting 166) overlying the catheter portion at the side opening (See Whiting Figures 8 and 8B; 166 is over side opening 22), the sleeve having an aperture so as to allow access to the side opening (See Fig 8A with aperture 22).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783